 

Exhibit 10.3

 

SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT TO LEASE (the “Amendment”) dated this 28 day of September,
2020 (the “Effective Date”) is made by and between TWO CANAL PARK MASSACHUSETTS,
LLC, a Delaware limited liability company, as successor-in-interest to BCSP
CAMBRIDGE TWO PROPERTY, LLC, a Delaware limited liability company (the
“Landlord”), and CARGURUS, INC., a Delaware corporation (the “Tenant”).

 

RECITALS:

 

A.WHEREAS, Landlord and Tenant entered into that certain Lease dated October 8,
2014 as amended by First Amendment dated October 27, 2015 (collectively, the
“Lease”) pursuant to which Tenant leases approximately 48,059 rentable square
feet on the fourth (4th) floor (the “Premises”) of the building located at Two
Canal Park, Cambridge, Massachusetts (the “Building”); and

 

B.WHEREAS, in light of the current circumstances with respect to the Coronavirus
pandemic outbreak occurring in or about March 2020 (“Covid-19”) that has had a
material impact on Tenant’s business relating to the Premises, Tenant seeks
adjustment from Landlord with respect to its obligations under the Lease and
Landlord agrees to amend the Lease on the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

 

1.Recitals. The recitals set forth above are incorporated herein and made a part
of this Amendment as if set forth herein in full.

 

2.Tenant Representation. Tenant hereby represents that its business income has
been materially reduced as a result of Covid-19.

 

3.Abatement of Parking Charges. Provided Tenant is not then in default in the
observance and performance of any of the terms, covenants and conditions of this
Lease, the total parking charges set forth in Section 29.12(b) of the Lease that
are due with respect to the Premises shall be abated for the period commencing
on September 1, 2020 and ending on December 31, 2020 (the “Adjustment Period”)
during which the total parking charges shall be reduced by one hundred percent
(100%) (the “Adjusted Rent”); provided, however that Tenant shall comply with
all of the other terms, covenants and conditions of the Lease, including but not
limited to Tenant’s continued payment of one hundred percent (100%) of all other
obligations owed to Landlord under the Lease, including but not limited to
Yearly Rent, Operating Costs, Taxes, utilities, rent and any other amounts due
under the Lease, in accordance with terms and conditions of the Lease. For
purposes of confirmation herein, the total Adjusted Rent is $30,400.00.

 

1

--------------------------------------------------------------------------------

 

 

4.Notices. Pursuant to Article 27 of the Lease, the parties agree that Tenant’s
notice address for all purposes is hereby amended as follows:

 

 

If to Tenant:

CarGurus, Inc. 2 Canal Park

 

Cambridge, MA 02141

Attention: Vice President, Finance and Accounting

 

With a copy to:CarGurus, Inc.

2 Canal Park

Cambridge, MA 02141 Attention: General Counsel

 

5.Confirmation of Lease. Except as amended by this Amendment, all terms and
provisions of the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the Effective Date.

 

LANDLORD:

 

TWO CANAL PARK MASSACHUSETTS, LLC

a Delaware limited liability company

 

By:

 

BAY STATE REIT, LLC

 

 

a Delaware limited liability company, its Manager

 

 

 

By:

 

U.S. REAL ESTATE INVESTMENT FUND REIT, INC.

 

 

a Delaware corporation, its Manager

 

By:

 

/s/ Thomas Taranto

Name:

 

Thomas Taranto

Title:

 

Vice President

TENANT:

 

CARGURUS, INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Yann Gellot

Name:

 

Yann Gellot

Title:

 

VP Finance & Accounting

 

2